 Case 1:18-cr-00457-AJT Document 264 Filed 07/08/19 Page 1 of 3 PageID# 2757



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA,                    :
                                             :
v.                                           :       Criminal Case No. 1:18-CR-457 (AJT)
                                             :
BIJAN RAFIEKIAN, et al.                      :


DEFENDANT RAFIEKIAN’S NON-CONFIDENTIAL SUPPORTING MEMORANDUM

       Pursuant to Local Criminal Rule 49(D), Mr. Rafiekian, through counsel, respectfully

moves the Court for leave to file under seal a reply to the government’s response to Mr.

Rafiekian’s July 5th memorandum.

       The Court has inherent power to seal submitted materials. See In re Knight Pub. Co., 743

F.2d 231, 235 (4th Cir. 1984) (“The trial court has supervisory power over its own records and

may, in its discretion, seal documents if the public’s right of access is outweighed by competing

interests.”); Am. Civil Liberties Union v. Holder, 673 F.3d 245, 255–56 (4th Cir. 2011).

       Mr. Rafiekian will address the government’s response at today’s hearing. However, one

point in the government’s response warrants a short filing to correct a misstatement in the

government’s response. As stated in Mr. Rafiekian’s July 5th motion to file under seal, because

the government filed its motion ex parte and under seal, Mr. Rafiekian may only address the

government’s response by also filing under seal.

       Accordingly, Mr. Rafiekian seeks an Order granting his request for leave to file his

response memorandum under seal.



Dated: July 8, 2019                                  Respectfully submitted,

                                                     /s/
                                                     Mark J. MacDougall (Pro Hac Vice)
Case 1:18-cr-00457-AJT Document 264 Filed 07/08/19 Page 2 of 3 PageID# 2758



                                        Stacey H. Mitchell (Pro Hac Vice)
                                        John C. Murphy (Pro Hac Vice)
                                        Adam A. Bereston (Pro Hac Vice)
                                        Samantha J. Block (Pro Hac Vice)
                                        Counsel for Bijan Rafiekian
                                        Akin Gump Strauss Hauer & Feld LLP
                                        2001 K Street NW
                                        Washington, DC 20006
                                        Telephone: (202) 887-4000
                                        Fax: (202) 887-4288
                                        E-mail: mmacdougall@akingump.com
                                                 shmitchell@akingump.com


                                        /s/
                                        Robert P. Trout (VA Bar # 13642)
                                        Counsel for Bijan Rafiekian
                                        Trout Cacheris & Solomon PLLC
                                        1627 Eye Street, NW
                                        Suite 1130
                                        Washington, DC 20006
                                        Telephone: (202) 464-3311
                                        Fax: (202) 463-3319
                                        E-mail: rtrout@troutcahceris.com
 Case 1:18-cr-00457-AJT Document 264 Filed 07/08/19 Page 3 of 3 PageID# 2759



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 8th day of July 2019, true and genuine copies of Defendant

Bijan Rafiekian’s Memorandum in Support of his Motion for Leave to File Under Seal was sent

via electronic mail by the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-VA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)
